    Case: 1:21-cv-03091 Document #: 81 Filed: 08/20/21 Page 1 of 4 PageID #:585



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DAN MCCONCHIE, in his official capacity as         )
Minority Leader of the Illinois Senate and         )
individually as a registered voter, and JIM        )
DURKIN, in his official capacity as Minority       )
Leader of the Illinois House of Representatives    )
and individually as a registered voter,            )
                                                   )
                 Plaintiffs,                       )
                                                   )
v.                                                 )   Case No. 1:21-CV-03091
                                                   )
ILLINOIS STATE BOARD OF ELECTIONS, )
CHARLES W. SCHOLZ, IAN K.                          )   Circuit Judge Michael B. Brennan
LINNABARY, WILLIAM M. MCGUFFAGE, )                     Chief Judge Jon E. DeGuilio
WILLIAM J. CADIGAN, KATHERINE S.                   )   Judge Robert M. Dow, Jr.
O’BRIEN, LAURA K. DONAHUE,                         )
CASANDRA B. WATSON, and WILLIAM R. )                   Three-Judge Court
HAINE, in their official capacities as members )       Pursuant to 28 U.S.C. § 2284(a)
of the Illinois State Board of Elections,          )
EMANUEL CHRISTOPHER WELCH, in his                  )
official capacity as Speaker of the Illinois House )
of Representatives, the OFFICE OF SPEAKER )
OF THE ILLINOIS HOUSE OF                           )
REPRESENTATIVES, DON HARMON, in his )
official capacity as President of the Illinois     )
Senate, and the OFFICE OF THE PRESIDENT )
OF THE ILLINOIS SENATE,                            )
                                                   )
                 Defendants.                       )


  DEFENDANTS’ MOTION TO ADJOURN THE EXPERT DISCOVERY SCHEDULE
         AND SET STATUS CONFERENCE FOR SEPTEMBER 1, 2021
    Case: 1:21-cv-03091 Document #: 81 Filed: 08/20/21 Page 2 of 4 PageID #:586



       Defendants Emanuel Christopher Welch, in his official capacity as Speaker of the Illinois

House of Representatives, the Office of the Speaker of the House of Representatives, Don Harmon,

in his official capacity as President of the Illinois Senate, and the Office of the President of the

Illinois Senate, by and through their counsel (“Defendants”), hereby move this Court, pursuant to

Federal Rules of Civil Procedure 16 and 26, to adjourn the expert discovery schedule. In support

of this motion, Defendants rely on the accompanying Memorandum of Law, and further state as

follows:

       1.      The Illinois General Assembly announced on August 20, 2021 that it will reconvene

to amend the current redistricting plan, Public Act 102-0010, to incorporate the now-available

decennial census data. Plaintiffs allege that the current redistricting plan is unconstitutional

because it does not use the decennial census data, and stated to the Panel that their experts will

opine specifically on why the non-decennial census data used in the current plan (American

Community Survey data (“ACS data”)) is improper. Because the current plan will be amended

based on the decennial census data in less than two weeks, the parties’ planned expert reports will

opine on subjects that are no longer at issue and analyze a plan that is soon to be out of date.

       2.      In light of this significant development, Defendants request a brief adjournment

until September 1, 2021, which is the day following the General Assembly’s planned special

session to amend the redistricting plan. The requested extension is warranted to allow the parties

and their experts to analyze how any amended plan impacts their claims and defenses, and to

produce expert reports that address only issues that remain disputed or “live” in light of any

amended plan. Such an extension avoids the risk of expert reports that are at once over-inclusive

(by addressing issues mooted by the amended plan or analyzing an out-of-date plan) and under-

inclusive (for not addressing issues that might arise in response to the amended plan).

       3.      The requested extension will allow the parties to confer regarding how the amended




                                                  2
    Case: 1:21-cv-03091 Document #: 81 Filed: 08/20/21 Page 3 of 4 PageID #:587



plan might narrow the scope of this case before they charge ahead with potentially unnecessary

expert discovery. For example, an amended redistricting plan based on the decennial census data

would moot any claims of deviations between ACS data and the decennial census data. See, e.g.,

Am. Compl., ECF No. 51 ¶¶ 2, 7.

       4.      An amended redistricting plan is also likely to impact the related case of Contreras

v. Ill. State Bd. of Elections, No. 1:21-cv-3139, where the plaintiffs seek relief in the form of an

injunction requiring the General Assembly to redraw the plan with the decennial census data, as

the General Assembly has now announced it plans to do. The requested adjournment would be

beneficial because (i) it would allow Defendants’ experts to refine their opinions to focus only on

the remaining allegations (or remaining case); while (ii) ensuring the two cases remain on the same

schedule.

       5.      Adjourning expert discovery until the new scope of the case can be assessed serves

the interests of efficiency by conserving the parties’ and the Panel’s resources that might be

unnecessary.

       6.      The requested adjournment does not prejudice any party, or harm any third parties.

Even if the trial schedule were impacted, a similarly expedited yet slightly later schedule would

still result in an order from the Panel in sufficient time to avoid any impact on the State’s primary

elections, which are now scheduled for June 2022.

       7.      Pursuant to Local Rule 37.2 and Judge Dow’s rules regarding motion practice,

Defendants contacted Plaintiffs regarding their request. On August 20, 2021, Plaintiffs stated that

they intend to oppose this Motion.

       WHEREFORE, for the reasons set forth above and in the accompanying Memorandum of

Law, Defendants respectfully request that the Court adjourn the current expert discovery

schedule, and set a status conference for September 1, 2021, the day after the General Assembly




                                                 3
    Case: 1:21-cv-03091 Document #: 81 Filed: 08/20/21 Page 4 of 4 PageID #:588



expects to complete any amended redistricting plan.



 Dated: August 20, 2021                            Respectfully submitted,

                                                   /s/ Sean Berkowitz______
Michael J. Kasper                                  Sean Berkowitz
151 N. Franklin Street                             Latham & Watkins LLP
Suite 2500                                         330 N. Wabash, Suite 2800
Chicago, IL 60606
(312) 704-3292                                     Chicago, IL 60611
mjkasper@60@mac.com                                (312) 777-7016
                                                   sean.berkowitz@lw.com
Counsel for Defendants Welch, Office of the
Speaker, Harmon, and Office of the President       Colleen C. Smith
                                                   Latham & Watkins LLP
 Devon C. Bruce
 Power Rogers, LLP                                 12670 High Bluff Drive
 70 W. Madison St., Suite 5500                     San Diego, CA 92130
 Chicago IL, 60606                                 (858) 523-5400
 (312) 236-9381                                    colleen.smith@lw.com
 dbruce@powerrogers.com
                                                   Counsel for Defendants Harmon and Office
Counsel for Defendants Welch, Office of the        of the President
Speaker, Harmon, and Office of the President
                                                   Adam R. Vaught
 Heather Wier Vaught                               Hinshaw & Culbertson LLP
 Heather Wier Vaught, P.C.                         151 North Franklin Street, Suite 2500
 106 W. Calendar Ave, #141                         Chicago, IL 60606
 LaGrange, IL 60625                                (312) 704-3000
 (815) 762-2629                                    avaught@hinshawlaw.com
 heather@wiervaught.com
                                                   Counsel for Defendants Welch, Office of the
Counsel for Defendants Welch, Office of the        Speaker, Harmon, and Office of the President
Speaker, Harmon, and Office of the President




                                               4
